

	

		II

		109th CONGRESS

		1st Session

		S. 2099

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. Reid (for himself,

			 Mr. Ensign, Mr.

			 Bennett, and Mr. Hatch)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		 To amend the Nuclear Waste Policy Act of 1982 to require

		  commercial nuclear utilities to transfer spent nuclear fuel from spent nuclear

		  fuel pools into spent nuclear fuel dry casks and convey to the Secretary of

		  Energy title to all spent nuclear fuel thus safely stored.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Spent Nuclear Fuel On-Site Storage

			 Security Act of 2005.

		2.Dry Cask Storage

			 of Spent Nuclear Fuel

			(a)In

			 generalTitle I of the Nuclear Waste Policy Act of 1982 (42

			 U.S.C. 10121 et seq.) is amended by adding at the end the following:

				

					IDry Cask Storage

				of Spent Nuclear Fuel

						185.Dry cask

				storage of spent nuclear fuel

							(a)DefinitionsIn

				this section:

								(1)ContractorThe

				term contractor means a person that holds a contract under section

				302(a).

								(2)Spent nuclear

				fuel poolThe term spent nuclear fuel pool means a

				water-filled container in which spent nuclear fuel rods are stored.

								(3)Spent nuclear

				fuel dry caskThe term spent nuclear fuel dry cask

				means the container, and all the components and systems associated with the

				container, in which spent nuclear fuel is stored at a Commission-licensed

				independent spent fuel storage facility located at the power reactor site. The

				design of any such spent nuclear fuel dry cask shall be approved by the

				Commission.

								(b)Transfer of

				spent nuclear fuel

								(1)In

				generalA contractor shall transfer spent nuclear fuel from spent

				nuclear fuel pools to spent nuclear fuel dry casks at a Commission-licensed

				independent spent fuel storage facility located at the power reactor

				site.

								(2)Spent nuclear

				fuel stored as of date of enactmentA contractor shall complete

				the transfer of all spent nuclear fuel that is stored in spent nuclear fuel

				pools as of the date of enactment of this subsection not later than 6 years

				after the date of enactment of this subsection.

								(3)Spent nuclear

				fuel stored after date of enactmentA contractor shall complete

				the transfer of any spent nuclear fuel that is stored in a spent nuclear fuel

				pool after the date of enactment of this subsection not later than 6 years

				after the date on which the spent nuclear fuel is discharged from the

				reactor.

								(4)Inadequate

				fundsIf funds are not available to complete a transfer under

				paragraph (2) or (3), the contractor may apply to the Commission to extend the

				deadline for the transfer to be completed.

								(c)FundingThe

				Secretary shall make grants to compensate a contractor for expenses incurred in

				carrying out subsection (b), including costs associated with—

								(1)licensing and

				construction of an independent spent fuel storage facility located at the power

				reactor site;

								(2)construction and

				delivery of spent nuclear fuel dry casks;

								(3)transfers of

				spent nuclear fuel;

								(4)documentation

				relating to the transfers;

								(5)security;

				and

								(6)hardening.

								(d)Conveyance of

				title

								(1)DeterminationNot

				later than 30 days after the transfer of spent nuclear fuel from a spent

				nuclear fuel pool to a spent nuclear fuel dry cask, the Commission shall

				determine whether the contractor carried out the transfer in full compliance

				with regulations promulgated by the Commission.

								(2)NoncomplianceIf

				the Commission determines that any technical standard or compliance provision

				under the regulations was not complied with, the Commission shall—

									(A)notify the

				contractor; and

									(B)take such actions

				as are necessary to obtain full compliance.

									(3)Certification

				and conveyance of titleWhen the Commission determines that the

				contractor has fully complied with the regulations—

									(A)the Commission

				shall certify that safe transfer has been accomplished; and

									(B)the Secretary

				shall accept the conveyance of title to the spent nuclear fuel dry cask

				(including the contents of the cask) from the contractor.

									(4)ResponsibilityA

				conveyance of title under paragraph (3)(B) shall confer on the Secretary full

				responsibility (including financial responsibility) for the possession,

				stewardship, maintenance, and monitoring of all spent nuclear fuel transferred

				to the

				Secretary.

								.

			(b)FundingSection

			 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)) is

			 amended—

				(1)in paragraph (5),

			 by striking and at the end;

				(2)in paragraph (6),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(7)the provision of

				grants under section

				185(d).

						.

				3.Immediate

			 conveyance of title to spent nuclear fuel previously certified to be in

			 complianceNot later than 30

			 days after the date of enactment of this Act, the Secretary of Energy shall

			 accept the conveyance of title to all spent nuclear fuel with respect to which,

			 before the date of enactment of this Act, the Nuclear Regulatory Commission has

			 certified that a contractor under section 302 of the Nuclear Waste Policy Act

			 of 1982 (42 U.S.C. 10222) has completed transfer to spent nuclear fuel dry

			 casks in compliance with applicable regulations in effect as of the date of

			 transfer.

		

